IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 02-11257
                           Summary Calendar



                         TERRENCE L. SWANSON,

                                           Plaintiff-Appellant,

                                versus

         DARYL D. WALKER, Dallas Police Officer, Badge #6416;
         DAVID W. LARSEN, Dallas Police Officer, Badge #4148;
          ALAN T. FOSTER, Dallas Police Officer, Badge #4833;
              STEVEN K. STERLING, Dallas Police Officer,
                              Badge #4854,

                                            Defendants-Appellees.
                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 3:01-CV-2272-D
                          --------------------
                             March 20, 2003

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Terrence L. Swanson, Texas prisoner # 1036801, has filed a

motion for leave to proceed in forma pauperis (“IFP”) in his appeal

of the district court’s dismissal of his 42 U.S.C. § 1983 action as

barred by Heck v. Humphrey, 512 U.S. 477, 487 (1994) and the

statute of limitations.     He acknowledges that his claims against



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Officers Walker, Larsen, and Foster are barred by Heck, but argues

that Heck is not applicable to his claim against Officer Sterling.

          Swanson alleges that Officer Sterling made false statements

concerning the search and seizure which led to his arrest and,

ultimately, his conviction.                         Contrary to Swanson’s assertion, a

decision in his favor on this claim would necessarily imply the

invalidity of that conviction.                       See Heck, 512 U.S. at 487.         Swanson

acknowledges that this conviction has not been reversed, expunged,

or otherwise invalidated; therefore, he has failed to satisfy the

requirements of Heck.                    Id.   Because Swanson has not shown that the

district court erred in certifying that an appeal would not be

taken in good faith, his motion to proceed IFP is DENIED, and his

appeal is DISMISSED as frivolous.                         See Baugh v. Taylor, 117 F.3d

197, 202 n.24 (5th Cir. 1997); 5TH CIR. R. 42.2.

          Swanson is cautioned that the district court’s dismissal and

this court’s dismissal of his appeal as frivolous count as two

strikes under 28 U.S.C. § 1915(g).                         See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).                         Swanson is also cautioned that

if he accumulates three strikes under 28 U.S.C. § 1915(g), he may

not proceed IFP in any civil action or appeal filed while he is

incarcerated                  or   detained    in   any   facility   unless   he    is   under

imminent           danger          of   serious     physical   injury.    See      28    U.S.C.

§ 1915(g).

         IFP MOTION DENIED; APPEAL DISMISSED; SANCTION WARNING ISSUED.



G:\opin-sc\02-11257.opn.wpd                           2